 



Exhibit 10.44
FOURTH AMENDMENT TO CREDIT AGREEMENT
     This Fourth Amendment to Credit Agreement (this “Fourth Amendment”), dated
as of November 18, 2005 (the “Effective Date”), is by and among DELTA PETROLEUM
CORPORATION, a Colorado corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., a
national banking association, as Administrative Agent (“Administrative Agent”),
and each of the financial institutions a party hereto as Banks (hereinafter
collectively referred to as “Banks,” and individually, “Bank”).
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent, JPMorgan Chase Bank, N.A., and the
financial institutions party thereto as Banks are parties to that certain Credit
Agreement dated as of November 5, 2004 (as heretofore amended, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement, as amended hereby); and
     WHEREAS, Borrower has requested that Banks (i) amend certain terms of the
Credit Agreement in certain respects, and (ii) reaffirm a Borrowing Base of
$75,000,000 to be effective as of the Effective Date and continuing until the
next Redetermination or other adjustment (as provided in the Credit Agreement)
of the Borrowing Base thereafter; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Banks hereby agree as follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Fourth Amendment, and subject to the
satisfaction of each condition precedent set forth in hereof, the Credit
Agreement is hereby amended effective as of the Effective Date in the manner
provided in this .
          1.1 Amendment to Definitions. The definitions of “Loan Papers,”
“Permitted Investments” and “Restricted Subsidiary” contained in Section 1.1 of
the Credit Agreement shall be amended to read in full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Notes, each Facility
Guaranty which may now or hereafter be executed, each Borrower Pledge Agreement
which may now or hereafter be executed, each Subsidiary Pledge Agreement which
may now or hereafter be executed, the Existing Mortgages (as amended by the
Assignments and Amendment to Mortgages), the Assignments and Amendments to
Mortgages, all Mortgages now or at any time hereafter delivered pursuant to
Section 5.1, all Letters of Credit, and all other certificates,

 



--------------------------------------------------------------------------------



 



documents or instruments delivered in connection with this Agreement, as the
foregoing may be amended from time to time.
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) fully insured demand or time
deposits and certificates of deposit with maturities of one year or less of any
commercial bank operating in the United States having capital and surplus in
excess of $500,000,000, (c) commercial paper of a domestic issuer if at the time
of purchase such paper is rated in one of the two highest ratings categories of
Standard and Poor’s Corporation or Moody’s Investors Service, (d) Investments by
any Credit Party in a Subsidiary of Borrower that has provided a Facility
Guaranty and the Equity of which has been pledged to Administrative Agent
pursuant to a Borrower Pledge Agreement or a Subsidiary Pledge Agreement,
(e) Investments in Crystal Energy, LLC existing on the Closing Date,
(f) Investments in DHS in an aggregate amount outstanding at any time not to
exceed $21,000,000 (measured on a cost basis), and (g) other Investments;
provided, that, the aggregate amount of all other Investments made pursuant to
this clause (g) outstanding at any time shall not exceed $500,000 (measured on a
cost basis).
     “Restricted Subsidiary” means, as of the Effective Date (as defined in the
Fourth Amendment), DEC and Piper, and shall also mean any other Subsidiary of
Borrower which Borrower thereafter designates as a “Restricted Subsidiary;”
provided, that, no Subsidiary of Borrower will be a Restricted Subsidiary unless
(a) one hundred percent (100%) of its issued and outstanding Equity has been
pledged to Administrative Agent to secure the Obligations pursuant to a Borrower
Pledge Agreement or a Subsidiary Pledge Agreement, and (b) it has executed a
Facility Guaranty.
          1.2 Additional Definition. Section 1.1 of the Credit Agreement shall
be amended to add the following definition to such Section:
     “Fourth Amendment” means that certain Fourth Amendment to Credit Agreement
dated as of November 18, 2005, among Borrower, Administrative Agent and Banks
party thereto.
          1.3 Amendment to Borrowing Base Provision. Section 4.7 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
     Section 4.7 Borrowing Base As of Fourth Amendment Effective Date.
Notwithstanding anything to the contrary contained herein, the Borrowing Base in
effect during the period commencing on the Effective Date (as defined in the
Fourth Amendment) and ending on the effective date of the first Redetermination
or other adjustment (as provided in the Credit Agreement) of the Borrowing Base
after such Effective Date shall be $75,000,000.

 



--------------------------------------------------------------------------------



 



     Section 2. Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in the Credit Agreement and this Fourth
Amendment, and subject to the satisfaction of each condition precedent set for
in hereof, Borrower, Administrative Agent and Banks agree that the Borrowing
Base in effect for the period from and after the Effective Date until the next
Redetermination or other adjustment (as provided in the Credit Agreement) of the
Borrowing Base thereafter shall be reaffirmed at $75,000,000. Borrower,
Administrative Agent and Banks agree that the Redetermination provided for in
this shall not be construed or deemed to be a Special Redetermination for
purposes of Section 4.3 of the Credit Agreement.
     Section 3. Release of Castle Guaranty. Borrower has heretofore, in the
ordinary course of its business, sold substantially all of the assets of Castle
Texas Exploration Limited Partnership (“Castle”) pursuant to the exercise of a
preferential purchase right with respect to such assets, and in connection
therewith, Borrower (a) desires to dissolve Castle, and (b) requests the release
of the Facility Guaranty previously executed and delivered by Castle pursuant to
the Second Amendment (the “Castle Guaranty”). In reliance on the
representations, warranties, covenants and agreements contained in the Credit
Agreement and this Fourth Amendment, and subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, Banks hereby agree to the
release of the Castle Guaranty and the liabilities and obligations of Castle
pursuant thereto as of the Effective Date.
     Section 4. Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in hereof, the reaffirmation of the Borrowing Base
contained in Section 2 hereof, and the agreement of Banks contained in Section 3
hereof, are subject to the satisfaction of each condition precedent set forth in
this :
          4.1 No Defaults. After giving effect to the amendments contained in
hereof, the reaffirmation of the Borrowing Base contained in Section 2 hereof,
and the agreement of Banks contained in Section 3 hereof, no Default, Event of
Default or Borrowing Base Deficiency shall exist.
          4.2 Fees and Expenses. Borrower shall have paid (a) all fee and
amounts as Borrower shall be required to pay to Administrative Agent and its
Affiliates pursuant to any separate agreement between or among Borrower,
Administrative Agent and/or its Affiliates, and (b) all reasonable fees and
expenses incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Fourth Amendment, including, without
limitation, all reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to Administrative Agent.
          4.3 Other Documentation. Administrative Agent shall have received such
other documents, instruments and agreements as it or any Bank may reasonably
request, all in form and substance reasonably satisfactory to Administrative
Agent and Banks.
     Section 5. Representations and Warranties of Borrower. To induce Banks and
Administrative Agent to enter into this Fourth Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:

 



--------------------------------------------------------------------------------



 



          5.1 Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Fourth Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or result in the creation or
imposition of any Lien upon any of the assets of Borrower except Permitted
Encumbrances.
          5.2 Validity and Enforceability. This Fourth Amendment constitutes the
valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          5.3 Accuracy of Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Loan Papers is true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties are expressly made as of a particular date,
in which event such representations and warranties were true and correct as of
such date).
          5.4 Absence of Defaults. After giving effect to the amendments
contained in hereof, no Default or Event of Default has occurred which is
continuing.
          5.5 No Defense. Borrower has no defense to the payment of, or any
counterclaim or rights of set-off with respect to, all or any portion of the
Obligations.
     Section 6. Miscellaneous.
          6.1 Reaffirmation of Loan Papers. Any and all of the terms and
provisions of the Credit Agreement and the Loan Papers shall, except as amended
and modified hereby, remain in full force and effect, and are hereby ratified
and confirmed. The amendments contemplated hereby shall not limit or impair any
Liens securing the Obligations, each of which are hereby ratified, affirmed and
extended to secure the Obligations.
          6.2 Confirmation of Loan Papers and Liens. As a material inducement to
Banks to make the agreements and grant the amendments set forth herein, Borrower
hereby (a) acknowledges and confirms the continuing existence, validity and
effectiveness of the Loan Papers and the Liens granted thereunder, (b) agrees
that the execution, delivery and performance of this Fourth Amendment and the
consummation of the transaction contemplated hereby shall not in any way
release, diminish, impair, reduce or otherwise adversely affect such Loan Papers
and Liens, and (c) acknowledges and agrees that the Liens granted under the Loan
Papers secure, and after the consummation of the transactions contemplated
hereby will continue to secure, the payment and performance of the Obligations
as first priority perfected Liens.
          6.3 Parties in Interest. All of the terms and provisions of this
Fourth Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



          6.4 Legal Expenses. Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Fourth Amendment.
          6.5 Counterparts. This Fourth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Fourth Amendment until Borrower and Banks have
executed a counterpart. Facsimiles shall be effective as originals.
          6.6 Complete Agreement. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
          6.7 Headings. The headings, captions and arrangements used in this
Fourth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Fourth Amendment,
nor affect the meaning thereof.
          6.8 Effectiveness. This Fourth Amendment shall be effective
automatically and without necessity of any further action by Borrower,
Administrative Agent or Banks when counterparts hereof have been executed by
Borrower, Administrative Agent and Banks, and all conditions to the
effectiveness hereof set forth herein and in the Credit Agreement have been
satisfied (including, without limitation, all conditions precedent set forth in
hereof).
     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed by their respective Authorized Officers on the date and year
first above written.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BORROWER:
 
            DELTA PETROLEUM CORPORATION,     a Colorado corporation
 
       
 
  By:   /s/  Kevin K. Nanke
 
       
 
  Name:   Kevin K. Nanke
 
       
 
  Title:   Chief Financial Officer
 
       

     Each of the undersigned (i) consent and agree to this Fourth Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

              ACKNOWLEDGED AND AGREED TO BY:
 
            DELTA EXPLORATION COMPANY, INC.,     a Colorado corporation
 
       
 
  By:   /s/  Kevin K. Nanke
 
       
 
  Name:   Kevin K. Nanke
 
       
 
  Title:   Chief Financial Officer
 
       
 
            PIPER PETROLEUM COMPANY,     a Colorado corporation
 
       
 
  By:   /s/  Kevin K. Nanke
 
       
 
  Name:   Kevin K. Nanke
 
       
 
  Title:   Chief Executive Officer
 
       

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              ADMINISTRATIVE AGENT:
 
            JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ J. Scott Fowler
 
       
 
           J. Scott Fowler,
 
           Vice President
 
            BANKS:
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ J. Scott Fowler
 
       
 
           J. Scott Fowler,
 
           Vice President

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BANK OF OKLAHOMA, N.A.
 
       
 
  By:   /s/ Allen Rheem
 
       
 
        Allen Rheem,
 
        Vice President

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kathryn A. Gaiter
 
       
 
        Kathryn A. Gaiter,
 
        Vice President

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              HIBERNIA NATIONAL BANK
 
       
 
  By:   /s/ Nancy G. Moragas
 
       
 
        Nancy G. Moragas,
 
        Vice President

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              COMERICA BANK
 
       
 
  By:   /s/  Peter L. Sefzik
 
       
 
  Name:   Peter L. Sefzik
 
       
 
  Title:   Vice President
 
       

[SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BANK OF SCOTLAND
 
       
 
  By:   /s/  Karen Weich
 
       
 
  Name:   Karen Weich
 
       
 
  Title:   Assistant Vice President
 
       

[SIGNATURE PAGE]

 